Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended June 30, 2008 Commission file number001-31819 GOLD RESERVE INC. Address of Principal Executive Offices: 926 West Sprague Avenue Suite 200 Spokane, Washington 99201 Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F Form 40-F X . Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X . If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Forward Looking Statements The information presented or incorporated by reference in this Form 6-K contains both historical information and forward-looking statements (including within the meaning of Section 27A of the United States Securities Act of 1933, as amended (the "Securities Act"), and Section 21E of the United States Securities Exchange Act of 1934, as amended (the "U.S. Exchange Act"). These forward-looking statements involve risks and uncertainties, as well as assumptions that, if they never materialize, prove incorrect or materialize other than as currently contemplated, could cause our results to differ materially from those expressed or implied by such forward-looking statements. Numerous factors could cause actual results to differ materially from those in the forward-looking statements, including without limitation, concentration of operations and assets in Venezuela; operational, regulatory, political and economic risks associated with Venezuelan operations (including changes in previously established legal regimes, rules or processes); corruption and uncertain legal enforcement; requests for improper payments; the ability to obtain or maintain the necessary permits or additional funding for the development of the Brisas Project; in the event any key findings or assumptions previously determined by the Company or the Companys consultants in conjunction with the Brisas Project 2005 feasibility study (as updated) significantly differ or change as a result of actual results in the Companys expected construction and production at the Brisas Project (including capital and operating cost estimates); risk that actual mineral reserves may vary considerably from estimates presently made; impact of currency, metal prices and metal production volatility; fluctuations in energy prices; changes in proposed development plans (including technology used); the Companys dependence upon the abilities and continued participation of certain key employees; and risks normally incident to the operation and development of mining properties. This list is not exhaustive of the factors that may affect any of our forward-looking statements. See Risk factors in our Annual Information Form. Statements concerning reserves and mineral resource estimates may also be deemed to constitute forward-looking statements to the extent that they involve estimates of the mineralization that is expected to be encountered if the property is developed, and, in the case of mineral reserves, such statements reflect the conclusion based on certain assumptions that the mineral deposit can be economically exploited. The words "believe," "anticipate," "expect," "intend," "estimate," "plan," "assume," "positioned," "may," "could" and other similar expressions that are predictions of or indicate future events and future trends that do not relate to historical matters, identify forward-looking statements. Any such forward-looking statements are not intended to give any assurances as to future results. Investors are cautioned not to put undue reliance on forward-looking statements, and should not infer that there has been no change in the affairs of the Company since the date of this interim financial report to shareholders or any documents incorporated by reference herein that would warrant any modification of any forward-looking statement made in this document, other documents filed periodically with securities regulators or documents presented on our website. All subsequent written and oral forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by this notice. Investors are urged to read our filings with Canadian and U.S. securities regulatory agencies, which can be viewed on-line at www.sedar.com or www.sec.gov. Additionally, investors can request a copy of any of these filings directly from our administrative office. Exhibits The following are filed as exhibits to this Form 6-K: Exhibit Number Description 99.1 June 30, 2008 Interim Consolidated Financial Statements 99.2 June 30, 2008 Managements Discussion and Analysis 99.3 Chief Executive Officers Certification of Interim Filings 99.4 Chief Financial Officers Certification of Interim Filings SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GOLD RESERVE INC. By: s/ Robert A. McGuinness Vice President  Finance & CFO August 12, 2008 EXHIBIT 99.1 June 30, 2008 Interim Consolidated Financial Statements GOLD RESERVE INC. June 30, 2008 Interim Consolidated Financial Statements U.S. Dollars (unaudited) CONSOLIDATED BALANCE SHEETS June 30, 2008 (unaudited) June 30, December 31, U.S. Dollars ASSETS Current Assets: Cash and cash equivalents (Note 3) $ 73,874,232 $ 94,680,576 Marketable securities (Note 4) 2,397,363 4,987,511 Deposits, advances and other 1,734,104 652,572 Total current assets 78,005,699 100,320,659 Property, plant and equipment, net (Note 5) 161,321,937 128,624,670 Restricted cash (Note 11) 40,330,947 52,080,603 Other 1,699,484 872,971 Total assets $ 281,358,067 $ 281,898,903 LIABILITIES Current Liabilities: Accounts payable and accrued expenses (Note 11) $ 10,460,445 $ 7,719,316 Accrued interest 237,188 237,188 Total current liabilities 10,697,633 7,956,504 Convertible notes (Note 9) 70,863,515 70,306,054 Minority interest in consolidated subsidiaries 2,332,255 2,315,536 Total liabilities 83,893,403 80,578,094 Measurement Uncertainty (Note 1) Commitments (Note 11) SHAREHOLDERS' EQUITY Serial preferred stock, without par value, none issued   Common shares and equity units, without par value (Note 10) 247,259,097 244,295,503 Equity component of convertible notes (Note 9) 28,784,710 28,784,710 Less common shares held by affiliates (636,267) (636,267) Stock options 8,628,269 7,662,237 Accumulated deficit (88,014,512) (81,371,254) Accumulated other comprehensive income 1,554,058 2,696,571 KSOP debt (110,691) (110,691) Total shareholders' equity 197,464,664 201,320,809 Total liabilities and shareholders' equity $ 281,358,067 $ 281,898,903 The accompanying notes are an integral part of the consolidated financial statements. Approved by the Board of Directors: s/ Chris D. Mikkelsen s/ Patrick D. McChesney Page 1 CONSOLIDATED STATEMENTS OF OPERATIONS For the Three and Six Months Ended June 30, 2008 and 2007 (unaudited) Three Months Ended Six Months Ended U.S. Dollars OTHER INCOME Interest $ 621,813 $ 1,168,612 $ 1,818,419 $ 1,376,188 Foreign currency gain 146,601 1,268,214 444,184 1,400,710 Gain (loss) on sale of marketable securities  725,505 (243,053) 1,191,053 768,414 3,162,331 2,019,550 3,967,951 EXPENSES General and administrative 2,302,758 2,511,445 4,452,180 4,664,768 Technical services 1,830,286 1,481,178 3,060,101 2,824,695 Corporate communications 461,416 274,893 699,399 391,892 Legal and accounting 138,171 142,879 429,632 196,355 Minority interest in net income of consolidated subsidiaries 6,649 3,990 16,720 13,970 4,739,280 4,414,385 8,658,032 8,091,680 Net loss before tax $ (3,970,866) $ (1,252,054) $ (6,638,482) $ (4,123,729) Income tax expense (1,529) (2,546) (4,776) (5,840) Net loss for the period $ (3,972,395) $(1,254,600) $ (6,643,258) $(4,129,569) Net loss per share, basic and diluted $ (0.07) $ (0.03) $ (0.12) $ (0.09) Weighted average common shares outstanding 56,058,821 47,491,536 55,771,163 44,257,841 The accompanying notes are an integral part of the consolidated financial statements. Page 2 CONSOLIDATED STATEMENTS OF DEFICIT For the Six Months Ended June 30, 2008 and 2007 (unaudited) U.S. Dollars Deficit, December 31, 2007 $ (81,371,254) Net loss for the period (6,643,258) Deficit, June 30, 2008 $ (88,014,512) Deficit, December 31, 2006 $ (68,959,761) Net loss for the period (4,129,569) Deficit, June 30, 2007 $ (73,089,330) CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS For the Three and Six Months Ended June 30, 2008 and 2007 (unaudited) Three Months Ended Six Months Ended U.S. Dollars Net loss for the period $ (3,972,395) $ (1,254,600) $ (6,643,258) $ (4,129,569) Other comprehensive loss, net of tax: Unrealized holding gain (loss) arising during period (589,825) 1,293,599 (1,385,566) 1,400,535 Adjustment for realized losses (gains) included in net loss  (725,505) 243,053 (1,191,053) Other comprehensive income (loss) (589,825) 568,094 (1,142,513) 209,482 Total comprehensive loss $ (4,562,220) $ (686,506) $ (7,785,771) $ (3,920,087) The accompanying notes are an integral part of the consolidated financial statements. Page 3 CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three and Six Months Ended June 30, 2008 and 2007 (unaudited) Three Months Ended Six Months Ended U.S. Dollars Cash Flows from Operating Activities: Net loss for the period $ (3,972,395) $ (1,254,600) $ (6,643,258) $ (4,129,569) Adjustments to reconcile net loss to net cash used by operating activities: Stock option compensation 527,082 517,078 1,157,937 1,318,871 Depreciation 55,258 41,895 113,565 86,924 Foreign currency gain (213,947)  (610,219)  Minority interest in net income of consolidated subsidiaries 6,648 3,990 16,719 13,970 Net loss (gain) on sale of marketable securities  (725,505) 243,053 (1,191,053) Shares issued for compensation 2,228,501 202,005 2,462,484 357,536 Changes in non-cash working capital: Net increase in other current assets (954,852) (38,683) (1,081,532) (193,176) Net increase (decrease) in accounts payable and accrued expenses 383,763 763,186 (5,277,877) 102,713 Net cash used by operating activities (1,939,942) (490,634) (9,619,128) (3,633,784) Cash Flows from Investing Activities: Proceeds from the sale/maturity of marketable securities 1,000,000 1,725,505 2,716,821 2,691,053 Purchase of marketable securities (1,000,000) (1,028,439) (1,512,239) (1,556,455) Purchase of property, plant and equipment (15,389,918) (11,741,288) (21,388,115) (14,346,639) Decrease in restricted cash 10,582,338  11,749,656  Capitalized interest paid on convertible notes (2,846,250)  (2,846,250)  Other (197,050) (87,461) (216,294) (188,517) Net cash used by investing activities (7,850,880) (11,131,683) (11,496,421) (13,400,558) Cash Flows from Financing Activities: Net proceeds from the issuance of common shares  74,250,410 309,205 74,323,237 Net proceeds from the issuance of convertible notes  98,430,067  98,430,067 Net cash provided by financing activities  172,680,477 309,205 172,753,304 Change in Cash and Cash Equivalents: Net (decrease) increase in cash and cash equivalents (9,790,822) 161,058,160 (20,806,344) 155,718,962 Cash and cash equivalents - beginning of period 83,665,054 20,035,490 94,680,576 25,374,688 Cash and cash equivalents - end of period $ 73,874,232 $ 181,093,650 $ 73,874,232 $ 181,093,650 The accompanying notes are an integral part of the consolidated financial statements. Page 4 Selected Notes to Consolidated Financial Statements For the Six Months Ended June 30, 2008 and 2007 (unaudited) Expressed in U.S. Dollars 1. Basis of Presentation and Measurement Uncertainty The accompanying unaudited consolidated interim financial statements have been prepared in accordance with accounting principles generally accepted in Canada for interim financial information. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in Canada for complete financial statements. In our opinion, the accompanying unaudited consolidated financial statements contain all adjustments necessary to present fairly the financial position of Gold Reserve Inc. and subsidiaries (the Company, we, us, or our) as of June 30, 2008, and the results of operations and the cash flows for the three and six months ended June 30, 2008 and 2007. The results of operations for the six months ended June 30, 2008 and 2007 are not necessarily indicative of the results to be expected for the full year. Except as noted in Note 2 below, these financial statements follow the same accounting policies and methods of their application as the most recent consolidated annual audited financial statements, and should be read in conjunction with the consolidated financial statements, including notes thereto, included in the 2007 annual report. At June 30, 2008, the valuation and future recovery of nearly all of our non-cash assets are subject to uncertainties and future events related to our primary mining asset, the Brisas Project, located in Venezuela. Our operations in Venezuela are subject to the effects of changes in legal, tax and regulatory regimes, national and local political issues, labor and economic developments, unrest, currency and exchange controls, import/export restrictions, government bureaucracy, corruption and uncertain legal enforcement. Managements capitalization of exploration and development costs of the Brisas project and assumptions regarding the future recoverability of such costs are based on, among other things, the Companys procurement of all necessary regulatory permits and approvals. In May 2008, the Company received formal notification from the Venezuelan Ministry of Environment that it was revoking the Authorization for the Affectation of Natural Resources for the Construction of Infrastructure and Services Phase of the Companys Brisas project. As a consequence of the revocation, we have temporarily suspended the detailed engineering by SNC Lavalin and terminated further capital expenditures, not previously committed, with respect to Brisas. As a result of the delays in the development of Brisas and the uncertainty of the future time schedule, management is evaluating the sale of all or a portion of the equipment that is being manufactured for Brisas. Management has identified a number of options which would reduce the Companys financial risk going forward including the implementation of a cost reduction and containment program to slow down and reduce operational expenditures. The Company has not concluded on a specific course of action for Brisas. Any decision in this regard will be influenced by the Companys intent to maintain a strong financial position while maintaining maximum flexibility to proceed with the development of Brisas should the situation in Venezuela be resolved. As the Company still retains its concession rights, possesses an operating plan and an Environmental and Social Impact Study both approved by the relevant Ministry, and is in receipt of accreditation letters of technical compliance for all of the properties that comprise Brisas from MIBAM, the Company has no current plans to adjust the carrying value of capitalized costs associated with the development of Brisas. It is unclear how future actions by the Government will effect operations or impair the carrying value of the capitalized costs associated with Brisas. The Company is working with various government officials to resolve this matter and the ultimate resolution, if unfavorable, could result in a material impairment in carrying value of the amounts recorded as property, plant and equipment, which totaled $161.3 million at June 30, 2008. Certain reclassifications of the 2007 consolidated financial statement balances have been made to conform to the 2008 presentation. These reclassifications had no effect on the net loss or accumulated deficit as previously reported. 2. Adoption of New Accounting Policies CICA Section 1535. Capital Disclosures. This Section establishes standards for disclosing information about an entity's capital and how it is managed. Under this standard the Company is required to disclose information that enables the users of its financial statements to evaluate the Companys objectives, policies and processes for managing capital. The Company adopted this section effective January 1, 2008. Disclosures required by this standard are included in Note 12. CICA Section 3862, Financial Instruments  Disclosures. This Section requires entities to provide disclosures in their financial statements that enable users to evaluate (a) the significance of financial instruments for the entity's financial position and performance; and (b) the nature and extent of risks arising from financial instruments to which the entity is exposed during the period and at the balance sheet date, and how the entity manages those risks. The Company adopted this section effective January 1, 2008. Disclosures required by this standard are included in Note 6. Page 5 Selected Notes to Consolidated Financial Statements For the Six Months Ended June 30, 2008 and 2007 (unaudited) Expressed in U.S. Dollars 2. Adoption of New Accounting Policies (continued) CICA Section 3863, Financial Instruments  Presentation. This Section establishes standards for presentation of financial instruments and non-financial derivatives. The purpose of this section is to enhance financial statement users understanding of the significance of financial instruments to an entitys financial position, performance and cash flows. The Company adopted this section effective January 1, 2008. CICA Section 1400, General Standards of Financial Statement Presentation. This Section was modified in June 2007, to require that management make an assessment of the Companys ability to continue as a going concern. The Companys adoption of the modifications of this section on January 1, 2008 had no effect on the reported financial results. 3. Cash and Cash Equivalents June 30, December 31, 2008 2007 Bank deposits $ 67,839,825 $ 89,682,777 Money market funds 6,034,407 4,997,799 Total $ 73,874,232 $ 94,680,576 4. Marketable Securities Quoted Cost Market Value June 30, 2008 Available-for-sale securities $ 843,305 $ 2,397,363 December 31, 2007 Available-for-sale securities $ 2,290,940 $ 4,987,511 The Companys marketable securities are classified as available-for-sale and are recorded at quoted market value with gains and losses recorded within other comprehensive income until realized. 5. Property, Plant and Equipment Accumulated Cost Depreciation Net Property and mineral rights $ 11,252,335 $ 11,252,335 Capitalized exploration costs 90,423,242 90,423,242 Equipment and other 61,565,053 (1,918,693) 59,646,360 $ 163,240,630 $ (1,918,693) $ 161,321,937 Property and mineral rights $ 11,252,335 $ 11,252,335 Capitalized exploration costs 77,225,929 77,225,929 Equipment and other 42,037,906 (1,891,500) 40,146,406 $ 130,516,170 $ (1,891,500) $ 128,624,670 Page 6 6. Financial Instruments The fair values as at June 30, 2008 and December 31, 2007 along with the carrying amounts shown on the consolidated balance sheets for each classification of financial instrument are as follows: June 30, 2008 December 31, 2007 Carrying Fair Carrying Fair Amount Value Classification Amount Value Classification Cash and cash equivalents $ 73,874,232 $ 73,874,232 available for sale $ 94,680,576 $ 94,680,576 available for sale Restricted cash 40,330,947 40,330,947 available for sale 52,080,603 52,080,603 available for sale Marketable securities 2,397,363 2,397,363 available for sale 4,987,511 4,987,511 available for sale Deposits, advances and other 1,734,104 1,734,104 advances/other 652,572 652,572 advances/other Accounts payable/accrued exp. 10,460,445 10,460,445 other liabilities 7,719,316 7,719,316 other liabilities Accrued interest 237,188 237,188 other liabilities 237,188 237,188 other liabilities Convertible notes 70,863,515 59,315,850 other liabilities 70,306,054 78,684,000 other liabilities The carrying amounts for short term deposits, advances, accounts payable and accrued expenses on the balance sheet approximate fair value because of the immediate or short-term maturity of these instruments, but involve uncertainties and therefore cannot be determined with precision. Fair value estimates for marketable securities are made at the balance sheet date by reference to published price quotations in active markets. At June 30, 2008, the fair value of the convertible notes was estimated using an indicative valuation based on recent market information. At December 31, 2007, the fair value of the debt component of the convertible notes was estimated based on the net present value of the remaining future payments of interest and principal, discounted at the prevailing market interest rate. The company is exposed to various risks including credit risk, liquidity risk, currency risk and interest rate risk as described below: a) Credit risk is the risk that a counterparty will fail to meet its obligations to the Company. The Companys primary exposure to credit risk is through its cash and cash equivalents and restricted cash balances. The Company diversifies its cash holdings into major Canadian and U.S. financial institutions and corporations. b) Liquidity risk is the risk that an entity will encounter difficulty in meeting its obligations associated with its financial liabilities. The Company manages this risk by maintaining adequate cash balances through equity and debt offerings to meet its current and foreseeable obligations. c) The Company is subject to currency risk due to its operations in Venezuela and its equipment purchase commitments denominated in foreign currency. The Companys cash, valued added tax and other monetary assets and liabilities that are held in Venezuelan currency are subject to fluctuations against the US dollar which may have an impact on the statement of operations. The Company limits the amount of currency held in non- U.S dollar accounts, but does not actively use derivative instruments to limit its exposure to fluctuations in foreign currency rates. d) The Company is subject to the risk that changes in market interest rates will cause fluctuations in the fair values of its financial instruments. Current financial assets and liabilities are generally not exposed to this risk because of their immediate or short-term maturity. The interest rate on the Companys convertible notes is fixed and therefore the interest payments are not subject to changes in market rates of interest. 7. Geographic Segments Net Loss for the Three and Six Months Ended June 30, 2008 and 2007 Three Months Ended Six Months Ended 2008 2007 2008 2007 US/Canada $ 2,887,978 $ 137,365 $ 5,063,583 $ 1,977,201 Venezuela 1,084,417 1,117,235 1,579,675 2,152,368 Consolidated $ 3,972,395 $ 1,254,600 $ 6,643,258 $ 4,129,569 Page 7 Selected Notes to Consolidated Financial Statements For the Six Months Ended June 30, 2008 and 2007 (unaudited) Expressed in U.S. Dollars 8. Equity Incentive Plans The Company has two equity incentive plans; the 1997 Equity Incentive Plan (last amended in March 2006) and the 2008 Venezuelan Equity Incentive Plan (approved by the shareholders in June 2008). Both plans permit the grants of stock options, stock appreciation rights and restricted stock, or any combination thereof, and each shall be 10% of the Companys outstanding shares, from time to time. The grants will be for terms up to ten years with the vesting period of grants ranging from immediate to up to 3 years. Insiders of the Company and its subsidiaries are not eligible to participate in the Venezuelan Plan. Subsequent to shareholder approval in June 2008, 1,056,947 options previously granted to Venezuelan employees and consultants under the 1997 Equity Incentive Plan were transferred to the Venezuelan Plan. The 1997 Equity Incentive Plan remains available for insiders (officers, directors), employees and consultants of the Company. At June 30, 2008, subject to regulatory approvals, 2,522,220 grants were available under the 1997 Plan and 4,626,332 grants were available under the Venezuelan Plan for a total of 7,148,552 grants available under both plans. Combined share option transactions under both plans for the six months ended June 30, 2008 and 2007 are as follows: 2008 2007 Weighted Weighted Average Average Exercise Exercise Shares Price Shares Price Options outstanding at beginning of period 4,445,139 $ 4.14 2,662,716 $ 3.36 Options exercised (162,133) 1.91 (168,577) 1.83 Options canceled (65,000) 4.69 (33,334) 1.78 Options granted  20,000 5.45 Options outstanding at end of period 4,218,006 4.22 2,480,805 3.50 Options exercisable at end of period 3,201,896 $ 4.07 1,600,310 $ 2.98 Price Price Range Range Exercise price at end of period $0.72 - $ 5.36 $ 0.69 - $ 5.45 Exercise price for exercisable shares $0.72 - $ 5.36 $ 0.69 - $ 5.36 We recorded compensation expense of $1,157,937 and $1,318,871 respectively for stock options vested during the six months ended June 30, 2008 and 2007. No new options were granted in 2008. 9. Convertible Notes In May 2007, the Company issued $103,500,000 aggregate principal amount of its 5.50% Senior subordinated convertible notes. The notes are unsecured, bear interest at a rate of 5.50% annually, pay interest semi-annually in arrears and are due on June 15, 2022. The notes are convertible into Class A common shares of the Company at the initial conversion rate, subject to adjustment, of 132.626 shares per $1,000 principal amount (equivalent to a conversion price of $7.54) . Upon conversion, the Company will have the option, unless there has occurred and is then continuing an event of default under the Companys indenture, to deliver common shares, cash or a combination of common shares and cash for the notes surrendered. At any time on or after June 16, 2010, and until June 15, 2012, the Company may redeem the notes, in whole or in part, for cash at a redemption price equal to 100% of the principal amount being redeemed plus accrued and unpaid interest if the closing sale price of the Common Shares is equal to or greater than 150% of the conversion price then in effect and the closing price for the Companys Common Shares has remained above that price for at least twenty trading days in the period of thirty trading days preceding the Companys notice of redemption. Beginning on June 16, 2012, the Company may, at its option, redeem all or part of the notes for cash at a redemption price equal to 100% of the principal amount being redeemed plus accrued and unpaid interest. The note holders have the option to require the Company to repurchase the notes on June 15, 2012, at a price equal to 100% of the principal amount of the notes plus accrued but unpaid interest. The Company may elect to satisfy its obligation to pay the repurchase price, in whole or in part, by delivering Common Shares. In the event of a change of control of the Company, the Company will be required to offer to repurchase the notes at a purchase price equal to 100% of the principal amount of the notes plus accrued but unpaid interest unless there has occurred and is continuing certain events of default under the Companys indenture. The Company may elect to satisfy its obligation to repurchase the notes in whole or in part by delivering Common Shares. Page 8 Selected Notes to Consolidated Financial Statements For the Six Months Ended June 30, 2008 and 2007 (unaudited) Expressed in U.S. Dollars 9. Convertible Notes (continued) Accounting standards require the Company to allocate the proceeds from the notes between their equity and debt component parts based on their respective fair values at the time of issuance. The liability component was computed by discounting the stream of future payments of interest and principal at the prevailing market rate for a similar liability that does not have an associated equity component.
